Appeal from an order of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered June 14, 2010 in a personal injury action. The order denied the motion of defendant Anthony Nicosia for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 9, 2011, and filed in the Chautauqua County Clerk’s Office on May 4, 2011,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Peradotto, Lindley, Sconiers and Martoche, JJ.